Citation Nr: 0016134	
Decision Date: 06/19/00    Archive Date: 06/28/00

DOCKET NO.  97-34 719	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an effective date for a 100 percent rating for 
post-traumatic stress disorder, prior to December 18, 1995.  


REPRESENTATION

Appellant represented by:	R. Edward Bates, Attorney


ATTORNEY FOR THE BOARD

Ralph G. Stiehm, Counsel


INTRODUCTION

The veteran had active service from January 1964 to July 
1967.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois. 


REMAND

In December 1996, the RO granted a 100 percent evaluation for 
post-traumatic stress disorder, effective December 18, 1995.  
The veteran seeks an earlier effective date for the grant of 
a 100 percent rating.  In his August 1997 notice of 
disagreement, the veteran's attorney that an informal claim 
for benefits may give rise to an earlier effective date.  

A claim for an increased rating for post-traumatic stress 
disorder previously was denied by an unappealed RO decision 
in April 1991.  A report of a February 1996 examination 
reflects that the veteran "has a significant history of 
treatment for symptoms related to stress disorder at Marion 
VA Medical Center, St[.] Louis VA Medical Center, Danville VA 
Medical Center, Corpus Christie VA Outpatient Center, [and] 
San Antonio VA Medical Center . . . since 1980."  In his 
August 1997 notice of disagreement, the veteran's attorney 
requested VA, under its duty to assist, to obtain VA medical 
records from those centers and determine the date of the 
first informal claim subsequent to the April 22, 1991 rating 
decision.  Implicit in this request is that treatment has 
been received through all or some of those centers since 
April 22, 1991.  

In June 1996, the RO requested outpatient treatment records 
from Danville, Illinois, dating back to December 15, 1995.  
The claims file does not reveal that the RO has requested 
records from other VAMC identified in the NOD or that the RO 
requested records from VAMC Danville, Illinois previous to 
December 15, 1995.  Such records may be pertinent to the 
veteran's claim for benefits.  

The United States Court of Veterans Appeals (Court) has held 
that VA has constructive knowledge of documents generated by 
VA medical facilities even if the said records were not 
physically part of the claims file.  Bell v. Derwinski, 2 
Vet. App. 611 (1992).  Any VA records pertaining to this 
period are constructively of record before the Board, and 
must be obtained for adjudication purposes.  Id.

Therefore, this claim is REMANDED for the following 
development:

The RO should obtain all VA mental health 
records of treatment, inpatient and 
outpatient, generated since April 22, 
1991 from the following facilities:  
Marion VA Medical Center, St. Louis VA 
Medical Center, Danville VA Medical 
Center, Corpus Christie VA Outpatient 
Center, and San Antonio VA Medical 
Center.

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of all the 
evidence.  If the benefit sought is not granted, the 
appellant should be furnished a supplemental statement of the 
case, and be afforded the appropriate time period to respond 
before the record is returned to the Board for further 
review.  

The purpose of this REMAND is to obtain additional 
development.  The Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  No action is required of the appellant until he 
is notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


